Citation Nr: 1427450	
Decision Date: 06/17/14    Archive Date: 06/26/14

DOCKET NO.  07-18 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Purdum, Counsel







INTRODUCTION

The Veteran had active service from April 9, 1965, until May 19, 1965. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Winston-Salem, North Carolina. Jurisdiction of this case is now with the RO in Nashville.

The Board, in a December 2012 decision, denied the Veteran's claim for service connection for an acquired psychiatric disability, along with another perfected claim, entitlement to compensation under 38 U.S.C. § 1151 for additional left shoulder disability as a result of treatment received from a VA medical facility. The Veteran appealed the Board's December 2012 decision, limited to the service connection issue, to the United States Court of Appeals for Veterans Claims (Court). In an August 2013 Order, the Court granted a July 2013 Joint Motion for Remand (JMR) of the claim for service connection for an acquired psychiatric disability, and vacated the Board's decision. This matter was remanded to the Board for readjudication in accordance with the JMR. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The VA treatment records currently associated with the claims file appear to be incomplete. The parties to the JMR noted that it appeared that the only VA treatment records of record where submitted by the Veteran himself and the AOJ had not attempted to secure his complete VA treatment records. On remand, the Veteran's complete VA treatment records should be obtained and associated with the claims file.

The parties to the JMR also asserted that there exists outstanding relevant private treatment records, specifically, those records identified by the Veteran as records from a "state hospital in Camp Butler, North Carolina." The Board notes that the AMC, in December 2011, pursuant to a Board remand directive, provided the Veteran a VA Form 21-4142, Authorization and Consent to Release Information to the VA, and requested that he return a completed form in order to obtain his identified private treatment records from the state hospital in Camp Butler, North Carolina, that he described. The Veteran responded, in December 2011, with an incomplete VA Form 21-4142 and reported that he could not provide more information. However, the parties to the JMR noted a reference in the claims file, in private treatment records, to a John Umstead Hospital in Butner, as opposed to Butler, North Carolina. On remand, the Veteran should be provided a final opportunity to authorize VA to obtain his outstanding private treatment records, specifically, those that may be located at John Umstead Hospital. 

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and inquire as to the locations and dates of his VA treatment. 

Provide the Veteran a VA Form 21-4142, Authorization and Consent to Release Information to the VA, and request that he complete such in an attempt to secure his outstanding private treatment records from the "state hospital in Camp Butler, North Carolina," which may indeed be the John Umstead Hospital in Butner, North Carolina. Advise the Veteran that he may submit his outstanding private treatment records if he so chooses. 

2. Attempt to obtain and associate with the claims file any authorized private treatment records. If a negative response is received from any treatment facility, or if sufficient attempts to obtain the records are futile; the Veteran should be properly notified and the claims file properly documented.

3. Obtain and associate with the claims file the Veteran's VA treatment records from the VA facilities and during the dates identified by the Veteran. If no response is received from the Veteran in this regard, obtain and associate with the claims file his VA treatment records from the VA Medical Centers (VAMC) in Salisbury, North Carolina, and Mountain Home, North Carolina, dated as early as possible as indicated in the record, to the present. If a negative response is received from any VA facility, or if sufficient attempts to obtain the records are futile; the Veteran should be properly notified and the claims file properly documented.

4. Forward the Veteran's claims file to the examiner who conducted the December 2011 VA psychiatric examination and request an addendum opinion based on review of the totality of the evidence. If the December 2011 VA examiner is no longer available, a suitable substitute is acceptable. If any examiner determines that a new VA psychiatric examination is required, so schedule the Veteran. 

The examiner should respond to the Board's prior inquires contained in its December 2011 remand. The examiner should:

a. consider all diagnosed acquired psychiatric disabilities and opine whether it is at least as likely as not that the Veteran has an acquired psychiatric disability that was incurred in service or is otherwise related to service;
b. identify any psychiatric disability that is found to have clearly and unmistakably preexisted the Veteran's military service; and 

c. if any psychiatric disability is found to have clearly and unmistakably preexisted service, indicate whether such preexisting disorder clearly and unmistakably was NOT aggravated in service.

In this regard, the examiner is advised that "clear and unmistakable evidence" is a more formidable evidentiary burden than the preponderance of the evidence standard. See Vanerson v. West, 12 Vet. App. 254, 258 (1999). It is an "onerous" evidentiary standard, requiring that the preexistence of a condition and the non-aggravation result be "undebatable." Cotant v. Principi, 17 Vet. App. 116, 131 (2003).

Any opinions must be reconciled with all evidence of record, to include the Veteran's service treatment and personnel records; a 1983 discharge summary report from Carter County Memorial Hospital; treatment notes dated in 1984 from the Watauga Area Mental Health Center; a June 1997 Hospital report from Community General Hospital in Thomasville, North Carolina; records dated in 1997 and 1998 from Davidson County Mental Health; a February 1998 psychological report from B.M., M.A., Licensed Psychologist; a November 2005 statement from Dr. F. H.M.; all VA medical evidence, and the Veteran's contentions.

The claims file, to include a copy of this remand, should be made available to the examiner for review in conjunction with the examination, and the examiner should note such review. A complete rationale should be provided for all opinions given. The opinions should be based on examination findings, historical records, and medical principles. 

If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

5. Then, after ensuring any other necessary development has been completed; readjudicate the Veteran's claim, considering any additional evidence added to the record. If any action remains adverse to the Veteran, provide him and his representative with a Supplemental Statement of the Case (SSOC) and allow him an appropriate opportunity to respond thereto. Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination that may be requested as a result of this remand is to obtain information or evidence (or both) which may be dispositive of the appeal. Therefore, the Veteran is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2013) failure to cooperate by not attending any requested VA examination may result in an adverse determination. See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



